Citation Nr: 1430593	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-11 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals, other than scar residuals and chronic migraine headaches, of status post right parietal craniotomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from January 2003 to November 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for status post right parietal craniotomy with residual migraine headaches, fatigue, insomnia, and scar.  A subsequent March 2009 rating decision granted a separate 10 percent rating for scar residuals, effective December 1, 2006.  The Veteran did not disagree with the rating assigned to the scar residuals; hence, that matter is not before the Board.  

In April 2010, a video conference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

In July 2010, the Board remanded the claim for further development of the evidence.  In that remand, the Board characterized the disability as status post right parietal craniotomy with residual migraine headaches, fatigue, and insomnia.  In a June 2011 decision, the Agency of Original Jurisdiction (AOJ) granted service connection for chronic migraine headaches, evaluated as 30 percent disabling, from December 1, 2006.  The Veteran did not timely perfect an appeal with respect to the rating or effective date assigned to the migraine headache disability and the June 2011 AOJ decision is final.  As a result, the Veteran's migraine headaches are no longer a part of the appeal before the Board.  The Board has recharacterized the issue to exclude the separately rated scar and headache residuals and to generally account for any remaining residuals of status post right parietal craniotomy.


FINDINGS OF FACT

1.  The Veteran's residuals, other than scar residuals and chronic migraine headaches, of status post right parietal craniotomy have been manifested by subjective complaints of memory loss, fatigue, and insomnia; there has been no evidence of any purely neurological disabilities related to the residuals of status post right parietal craniotomy.

2.  The memory, attention, concentration, and executive functions facet of the Veteran's status post right parietal craniotomy most nearly approximates complaints of mild memory loss, but without objective evidence on testing.

3.  The subjective symptoms facet of the Veteran's status post right parietal craniotomy most nearly approximates three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or close relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals, other than scar residuals and chronic migraine headaches, of status post right parietal craniotomy, prior to and from October 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Regarding VA's duty to notify, in March 2007, the AOJ sent a letter to the Veteran providing the notice required for his claim of service connection for residuals of status post right parietal craniotomy.  Benefits were subsequently granted, and the Veteran appealed the rating assigned.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Here, neither the Veteran nor his representative has alleged such prejudice.  Regardless, the Veteran received notification as to the evidentiary requirements necessary to establish a higher initial evaluation via May 2008 letter.  The claim was subsequently readjudicated in a March 2009 statement of the case (SOC) and June 2011 supplemental SOC (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

With respect to VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the reports of April 2007 and August 2010 VA examinations; VA treatment records from April 2007 to September 2009; multiple lay statements; and the transcript of the April 2010 hearing before the undersigned.  Neither the Veteran nor his representative has identified any other evidence that remains outstanding.

Regarding whether there was substantial compliance with the Board's July 2010 remand directives, the AOJ secured the Veteran's VA treatment records and, in July 2010, sent the Veteran a letter requesting that he submit any private treatment records or VA Form 21-4142, Authorization and Consent to Release Information to VA, for these records, so VA could obtain them on the Veteran's behalf.  The Veteran did not respond to this letter and has not otherwise identified any pertinent private treatment.  A VA examination was conducted in August 2010 with an addendum opinion provided in September 2010.  This VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The VA examiner completed all necessary testing, examined the Veteran, reviewed his claims file, and provided the opinion requested by the July 2010 remand.  The appeal was readjudicated by a June 2011 SSOC.  The Board therefore concludes that there was substantial compliance with the entirety of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran also was provided an opportunity to set forth his contentions during the April 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the April 2010 Board hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim for increase, and sought to identify any further development that was required to help substantiate the claim.  Based in part on information obtained at the hearing, the Board remanded the issue for additional development, which included scheduling the Veteran for a VA examination to determine the severity of the service-connected disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor has either one identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B. Legal Criteria and Analysis

As noted in the Introduction, a May 2007 rating decision granted the Veteran service connection for status post right parietal craniotomy with residual migraine headaches, fatigue, insomnia, and scar, with a 10 percent evaluation effective December 1, 2006.  A subsequent March 2009 rating decision granted a separate 10 percent rating for the scar residuals while a June 2011 rating decision granted a separate 30 percent rating for chronic migraine headaches.  Both separate ratings were granted effective December 1, 2006.  As the Veteran did not appeal these rating decisions, they are final and the Board will not further address symptoms related to scar residuals or chronic migraine headaches in this decision.  See 38 C.F.R. § 4.14 (2013) (stating that the evaluation of the same disability under various diagnoses is to be avoided).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's remaining residuals of status post right parietal craniotomy have been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  During the course of this appeal, this Diagnostic Code was revised effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54,693, 54,693 (Sept. 23, 2008).  The Veteran's claim for service connection was filed prior to that date in December 2006.  However, a veteran whose residuals of head injury were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, is permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (5) (2013).  The Veteran has requested such a review in conjunction with his initial increased rating claim.  See March 2009 VA Form 21-4138, Statement in Support of Claim.  The effective date of any increase based on the new rating criteria cannot be earlier than the effective date of the final rulemaking.  73 Fed. Reg. at 54,693.  Therefore, from October 23, 2008, the Veteran is entitled to evaluation under the revised criteria.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will discuss the pre- and post-October 23, 2008 criteria and their applicability in turn.

1. Criteria Effective Prior to October 23, 2008

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. following trauma to the brain were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code.  Purely subjective complaints, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma were rated as 10 percent disabling, and no more under Diagnostic Code 9304.  The criteria stated that the 10 percent rating would not be combined with any other rating for a disability due to brain trauma and that ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

As explained in detail below, the Veteran's symptoms of residuals of status post right parietal craniotomy are manifested by complaints of memory loss, fatigue, and insomnia.  Thus, the 10 percent rating for purely subjective complaints most nearly approximates his level of disability under the criteria effective prior to October 23, 2008.  The record does not contain any evidence reflecting a diagnosis of multi-infarct dementia associated with brain trauma.  Specifically, on August 2010 VA examination, the examiner stated that the Veteran did not have multi-infarct dementia or any type of dementia secondary to his closed head injury.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent for purely subjective complaints related to his head injury residuals.  

Additionally, the record does not reflect that the Veteran has a purely neurological disability, such as hemiplegia, warranting evaluation under a diagnostic code specifically dealing with such disability.  On April 2007 VA examination, fundoscopic, cerebellar, and neurologic examinations were normal.  The examiner noted that all cranial nerves were intact and reflexes were normal.  On August 2010 VA examination, the examiner concluded the Veteran did not have any neurological sequelae of his head injury, including seizures, focal neurological deficits, paresis, or paralysis.  Examination of the cranial nerves and autonomic nervous system was normal.  Thus, as there are no purely neurological disabilities, the Veteran is not entitled to a separate rating under a different Diagnostic Code on this basis.  

In summary, a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent for the rating criteria effective prior to October 23, 2008.

2. Criteria Effective from October 23, 2008

The criteria for Diagnostic Code 8045 effective from October 23, 2008 provide that there are three main areas of dysfunction that may result from a traumatic brain injury (TBI) and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical (including neurological).  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).  In this case, there is no competent evidence and the Veteran has not contended that he experiences any emotional/behavioral or physical effects from his head injury residuals.  See, e.g., April 2007 and August 2010 VA examination reports.  Therefore, the Board will not further discuss the rating criteria related to these aspects of functioning.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" (Cognitive Impairment Evaluation Table).  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the Cognitive Impairment Evaluation Table.  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, should be evaluated separately, rather than evaluated under the Cognitive Impairment Evaluation Table.  Id.  

The Cognitive Impairment Evaluation Table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation should be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation should be assigned if 3 is the highest level of evaluation for any facet.  Id. 

The 10 important facets in the Cognitive Impairment Evaluation Table are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id. 

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id., Note (2).

The Veteran has not contended that he has, nor does the record reflect that he has any problems with judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, or consciousness.  On August 2010 VA examination, the examiner tested these facets and concluded that the Veteran did not have any symptoms that reflected impairment in any of them as a result of his residuals of status post right parietal craniotomy.

For the facet of memory, attention, concentration, and executive functions, at the April 2010 Board hearing, the Veteran testified that he experienced short term memory loss.  Board Hearing Tr. at 6.  As an example of his memory difficulties, he reported that he does not remember when his wife requests that he complete simple tasks.  Id.  He indicated that out of twenty requests from his wife, he would normally only remember one.  Id.  He felt his memory loss was getting worse.  Id. at 7.  Testimony and statements from the Veteran's spouse report her observance of his short term memory loss.  Id. at 8; Spouse's June 2008 statement.  

On August 2010 VA examination, the Veteran reported having memory problems and needing to write things down to remember them.  On mini mental status examination, the Veteran had trouble recalling two words; however, the examiner concluded the overall test results of twenty-eight out of thirty reflected normal cognitive functioning.  The examiner noted that although the Veteran complained of mild memory loss, there was no objective evidence on testing, except for mild immediate recall problems.  

At most, based on the Veteran's subjective complaints of memory loss, this facet warrants a level of impairment of 1 for complaints of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  Although the examiner indicated that the Veteran demonstrated mild immediate recall problems on mini mental status examination, he concluded that this did not reveal objective evidence of mild memory loss.  Thus, the record does not reflect that a higher level of impairment of 2 under this facet is warranted as there is no objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  

For the facet of subjective symptoms, in his March 2009 VA Form 9, Substantive Appeal, the Veteran reported that he experienced fatigue and had switched work shifts because of insomnia.  His spouse has also reported that the Veteran is unable to sleep through the night and struggles to do his work as a coal miner because of his lack of sleep.  Spouse's June 2008 statement.  She also testified that he will sometimes go days without sleeping.  Board Hearing Tr. at 8.  On August 2010 VA examination, the examiner noted the Veteran had some insomnia secondary to residuals of the head injury.  Level 0 impairment in the subjective symptoms facet is manifested by subjective symptoms that do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  Level 1 impairment is manifested by three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  Although fatigue and insomnia are only two subjective symptoms, since these symptoms mildly interfere with the Veteran's work, the Board concludes that his subjective symptoms are most reflective of Level 1 impairment.  The evidence does not reflect that a higher level of impairment of 2 under this facet is warranted as there are not three or more subjective symptoms that moderately interfere with work, instrumental activities of daily living, or close relationships.  

Therefore, the facets of memory, attention, concentration, and executive function and of subjective symptoms both reflect at most level 1 impairment.  Level 1 impairment under each of these facets is equivalent to the currently assigned 10 percent evaluation.  

In his March 2009 VA Form 9, the Veteran indicated that he felt each residual of his status post right parietal craniotomy reflected a distinct disability and should not be combined into one rating.  However, the record does not reflect diagnoses of any separate disabilities related to insomnia, fatigue, or memory loss.  Therefore, it is not appropriate to evaluate these symptoms separately under another Diagnostic Code instead of under the Cognitive Impairment Evaluation Table.  
The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The symptomatology of the Veteran's residuals of status post right parietal craniotomy have not undergone any significant increase or decrease at any time during the appeal period so as to warrant a rating in excess of 10 percent.  Accordingly, staged ratings are not warranted.

In summary, the evidence does not show that the Veteran is entitled to a higher schedular evaluation for residuals of status post right parietal craniotomy under Diagnostic Code 8045 effective from October 23, 2008, as the evidence does not show that the Veteran's symptoms more nearly approximate level 2 impairment in any facet.  

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's residuals of status post right parietal craniotomy primarily involve subjective complaints of mild memory impairment, fatigue, and insomnia.  Diagnostic Code 8045, effective prior to and from October 23, 2008, contemplates these symptoms.  Hence, the rating criteria reasonably describe the Veteran's disability.  In short, there is no indication in the record that the average industrial impairment from residuals of status post right parietal craniotomy would be in excess of that contemplated by the rating provided by Diagnostic Code 8045.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Even if the Board were to conclude that the schedular evaluations were inadequate, the evidence does not show that the Veteran's residuals of status post right parietal craniotomy present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  See Thun, 22 Vet. App. at 115-16 (holding that if a finding is made that the schedular evaluation is inadequate, then it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization).  The record does not reflect that the Veteran has been hospitalized during the appeal period because of residuals of status post right parietal craniotomy.  Regarding employment, although the record reflects the Veteran had to change shifts and experiences difficulty doing his work as a coal miner because of insomnia, the record does not show that he has missed any work because of residuals of status post right parietal craniotomy.  Thus, the evidence does not reflect marked interference with employment and referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent under Diagnostic Code 8045, prior to and from October 23, 2008, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Therefore, the benefit sought on appeal is denied.


ORDER

An initial rating in excess of 10 percent for residuals, other than scar and migraine headache residuals, of status post right parietal craniotomy is denied.




____________________________________________
Sonnet B. Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


